                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT CHATTANOOGA

 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )   Case No: 1:20-CR-24-CLC-CHS
                                                  )
 JAKE MENARD                                      )

                                            ORDER

         United States Magistrate Judge Christopher H. Steger filed a report and recommendation

 recommending the Court: (1) grant Defendant’s motion to withdraw his not guilty plea as to Count

 One of the one-count Indictment; (2) accept Defendant’s guilty plea as to Count One of the one-

 count Indictment; (3) adjudicate Defendant guilty of possession of a firearm by a convicted felon

 in violation of 18 U.S.C. § 922(g)(1); and (4) order Defendant remain in custody until sentencing

 in this matter. (Doc. 29.)

         Neither party filed a timely objection to the report and recommendation. After reviewing

 the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

 Accordingly, the Court ACCEPTS and ADOPTS the report and recommendation (Doc. 29)

 pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not guilty plea as to Count One of the one-count

         Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count One of the one-count Indictment is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of possession of a firearm by a convicted felon

         in violation of 18 U.S.C. § 922(g)(1); and

      4. Defendant SHALL REMAIN in custody until sentencing in this matter, which is

         scheduled to take place on February 17, 2021, at 2:00 p.m. before the undersigned.




Case 1:20-cr-00024-CLC-CHS Document 30 Filed 10/14/20 Page 1 of 2 PageID #: 101
       SO ORDERED.

       ENTER:

                                          /s/
                                          CURTIS L. COLLIER
                                          UNITED STATES DISTRICT JUDGE




                                     2
Case 1:20-cr-00024-CLC-CHS Document 30 Filed 10/14/20 Page 2 of 2 PageID #: 102
